Citation Nr: 1540828	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for residuals of a left ankle stress fracture with spur and synovitis.

2.  Entitlement to an initial schedular rating in excess of 10 percent for residuals of a right calcaneal stress fracture.

3.  Entitlement to an extraschedular rating for residuals of a left ankle stress fracture with spur and synovitis.

4.  Entitlement to an extraschedular rating for residuals of a right calcaneal stress fracture.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board previously remanded this case in January 2012.

Although the Veteran at one point requested a Board hearing, in April 2010 he withdrew his request for such a hearing.

The issues concerning entitlement to extraschedular ratings are addressed in the instant action.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is competent evidence of record that the Veteran's residuals of a left ankle stress fracture with spur and synovitis markedly interfere with employment such as to present an unusual disability picture, which warrants referral of his claim to the Director of Compensation Service for extraschedular consideration. 

2.  There is competent evidence of record that the Veteran's residuals of a right calcaneal stress fracture markedly interfere with employment such as to present an unusual disability picture, which warrants referral of his claim to the Director of Compensation Service for extraschedular consideration. 

3.  The combined disability rating for the Veteran's service-connected disorders is 20 percent. 

4.  There is competent evidence of record that the Veteran's right and left ankle disorders render him unemployable, which warrants referral of his claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for referral to the Director of Compensation Service for consideration of an extraschedular rating for residuals of a left ankle stress fracture with spur and synovitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2014). 

2.  The criteria for referral to the Director of Compensation Service for consideration of an extraschedular rating for residuals of a right calcaneal stress fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2014). 

3.  The criteria for referral to the Director of Compensation Service for extraschedular consideration of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(b) (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain duties to notify and assist the Veteran in connection with his appeal.  38 U.S.C.A. §§  5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Given the disposition of the claims decided below, however, a discussion of how VA met these duties is not required.

I.  Extraschedular ratings-left and right ankle disabilities

The Veteran requests referral of his right and left ankle disorders for extraschedular consideration by the Director of Compensation Service. 

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321. 

The Board notes that in Johnson v. Shinseki, 26 Vet. App. 237, 243 (2013), the U.S. Court of Appeals for Veterans Claims (Court) noted in footnote 4 that the Secretary had advised the Court that as of April 2011, the title of "Director of Compensation and Pension Service" no longer existed, and that the position had been separated into two distinct positions: "Director of Compensation Service" and "Director of Pension and Fiduciary Service."

At his September 2007 VA examination, the Veteran reported that although he had worked for decades at an auto store, his job was sedentary in nature because he was unable to walk.  

The record shows that the Veteran thereafter left full-time employment, eventually finding part-time employment from 2011 to 2013 in a home improvement store.
 
At a January 2013 VA examination, the Veteran reported severe restrictions in his ability to stand or walk.  He explained that he was terminated from full-time employment in 2008 because of the inability to stand up resulting from ankle pain.  The examiner concluded the Veteran's ankle disorders impacted the ability to work, in that the Veteran lost his job because he was unable to stand.  

At the Veteran's February 2013 VA podiatry examination, the examiner concluded that the Veteran's ankle disorders impacted the ability to work in that the Veteran was unable to stand, walk or bear weight for an extended period of time.  

The Board notes that records from the Social Security Administration (SSA) are on file which document that the Veteran is considered disabled by that agency on account of cardiovascular disorders and the residuals of a cerebrovascular accident.  

Although the SSA does not consider the Veteran disabled on the basis of his ankle disorders, the record shows that the Veteran has not worked on a full-time basis for several years, and appears to have stopped working on account of the ankle disorders.  The physicians who examined the Veteran in January 2013 and February 2013 concluded that the ankle disorders impacted the Veteran's ability to work by at the very least severely restricting his ability to stand or walk.
 
Under the circumstances, the Board concludes that the Veteran's residuals of a left ankle stress fracture with spur and synovitis and residuals of a right calcaneal stress fracture clearly present the requisite exceptional or unusual disability picture through marked interference with employment above and beyond that contemplated by the assignment of respective 10 percent evaluations.  To this extent, the claims are granted. 

The Board does not have the authority to assign an extraschedular disability rating in the first instance.  Floyd v. Brown, 9 Vet. App 88 (1996).  In the REMAND portion of this decision, the Board will direct the AOJ to refer the matter to the Director of Compensation Service for assignment of an extraschedular rating. 


II.  Extraschedular rating-TDIU

A total disability rating may be assigned where the schedular rating is less than total, and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  The objective criteria are set forth in 38 C.F.R. § 3.340(a)(2), and provide for a total disability rating for any single disability or combination of disabilities prescribed a 100 percent evaluation in the Schedule for Rating Disabilities; or where the requirements of 38 C.F.R. § 4.16(a) are met. 

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001). 

Service connection is in effect for residuals of a left ankle stress fracture with spur and synovitis, and for residuals of a right calcaneal stress fracture.  Each is rated as 10 percent disabling, for a combined disability evaluation of 20 percent.  Service connection is not in effect for any other disorder.  In consequence, the Veteran at this point does not meet the minimum schedular criteria for assignment of a TDIU.  Given, however, the Board's determination that referral to Director of Compensation Service is warranted for the ankle disorders, the Board will defer a decision as to whether a TDIU under 38 C.F.R. § 4.16(a) may be assigned. 

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), however, the Board finds that the Veteran's claims should be submitted to the Director of Compensation Service for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the determination by the January 2013 and February 2013 VA examiners are plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation because of service-connected disability.  Accordingly, the Board finds that the criteria for referral of the claim for extraschedular consideration of a TDIU rating have been met.  To this extent, the claim is granted. 


ORDER

The Board having identified plausible evidence in the record that the Veteran's residuals of a left ankle stress fracture with spur and synovitis is productive of marked interference with employment, referral of the claim to the Director of Compensation Service for consideration of an extraschedular rating is granted. 

The Board having identified plausible evidence in the record that the Veteran's residuals of a right calcaneal stress fracture is productive of marked interference with employment, referral of the claim to the Director of Compensation Service for consideration of an extraschedular rating is granted. 

The Board having identified plausible evidence in the record that the Veteran is unable to secure and follow a gainful occupation, referral of the claim for a TDIU rating to the Director of Compensation Service for consideration on an extraschedular basis is granted. 


REMAND

Turning first to the claims seeking higher initial schedular ratings for the right and left ankle disorders, the Board's January 2012 remand noted that the Veteran's representative had requested consideration of the assignment of "separate and distinct" ratings for symptomatology more directly attributable to the Veteran's feet as opposed to his ankles.  The remand instructions specifically instructed the AOJ to readjudicate the claims on appeal, and in doing so, to "document their consideration of assigning separate and distinct" ratings/evaluations for symptomatology attributable to the Veteran's feet, as opposed to his ankles.

The record reflects that the AOJ thereafter readjudicate the claims, and in doing so ignored the Board's instruction to consider separate evaluations for ankle and foot disorders.  Given that the AOJ did not comply with the Board's remand instructions, the Board has no choice but to remand the case again.  See Stegall v. West, 11 Vet. App. 268 (1998).

In connection with the above, the Board finds that another VA examination would be of assistance, as the record shows that the Veteran has several disorders affecting his feet which are not service-connected.  These include hammertoe deformities and pes planus.  It would be helpful in the adjudication of the claims on appeal to have an examiner distinguish the manifestations of the service-connected disorders from those of the nonservice-connected foot disorders.  

Turning to the matter of extraschedular evaluations, as already explained, although the Board may determine whether referral for extraschedular consideration is warranted, the Board may not assign an extraschedular evaluation in the first instance.  Consequently, the Board will remand the case for the AOJ to refer the matters to the Director of Compensation Service for consideration of assignment of an extraschedular evaluation.  The same is true with respect to consideration of a TDIU rating under 38 C.F.R. § 4.16(b).  The matter of entitlement to a TDIU rating under 38 C.F.R. § 4.16(a) will be deferred, given the development that must be undertaken with respect to the other matters on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current nature and extent of the service-connected residuals of a left ankle stress fracture with spur and synovitis; and the current nature and extent of the service-connected residuals of a right calcaneal stress fracture.  The claims folder must be made available to the examiner in conjunction with the examination.  

All indicated studies, including X-rays and range of motion studies in degrees, should be performed. Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner should be requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state. 

To the extent possible, the examiner must distinguish between the pathology associated with the service-connected residuals of a left ankle stress fracture with spur and synovitis and residuals of a right calcaneal stress fracture, and those manifestations related to any nonservice-connected disorders, including his nonservice-connected hammertoe deformities and pes planus.  If the symptomatology cannot be distinguished, the examiner must, in writing, so state and explain the reason(s) for his/her conclusion. 

In addition, the examiner should provide an opinion as to the impact of the service-connected residuals of a left ankle stress fracture with spur and synovitis and residuals of a right calcaneal stress fracture on the Veteran's employability.  Rationales for all opinions expressed should be provided. 

2.  Then, the AOJ must refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for residuals of a left ankle stress fracture with spur and synovitis and residuals of a right calcaneal stress fracture in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issues. 
 
3.  The AOJ should also refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

4.  The AOJ should then prepare a new rating decision and readjudicate the issues of entitlement to initial ratings in excess of 10 percent for residuals of a left ankle stress fracture with spur and synovitis and residuals of a right calcaneal stress fracture.  In doing so, the AOJ must specifically consider whether separate ratings are warranted for the symptomatology attributable to the Veteran's feet, as opposed to his ankles.  The AOJ should also readjudicate the issues of entitlement to an extraschedular evaluation for residuals of a left ankle stress fracture with spur and synovitis and residuals of a right calcaneal stress fracture; and entitlement to a TDIU (to include on an extraschedular basis).  

If the benefits sought on appeal are not granted in full the AOJ must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

Thereafter, if appropriate, return the case to the Board.  The Veteran need take no action until he is so informed.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369(1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this appeal as a result of this action.

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


